Citation Nr: 1822410	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-04 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating prior to February 7, 2011, and an initial disability rating in excess of 10 percent from February 7, 2011, for residuals of a right foot fracture, to include an injury to the great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

(The issues of service connection for a back disability, service connection for a left knee disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for migraines, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability, and service connection for a left ankle disability will be the subject of a separate decision of the Board of Veterans' Appeals.)


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).

The July 2008 rating decision granted entitlement to service connection for residuals of a right foot fracture, to include injury to the great toe.  It awarded a 0 percent (noncompensable) rating effective July 27, 1995, under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (for other foot injuries).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2010.  A transcript of that hearing has been associated with the claims file.

This claim was remanded by the Board in December 2010 for additional development.  

In an October 2011 rating decision, the RO granted service connection for degenerative arthritis of the right ankle and assigned a 10 percent rating effective January 6, 2011.  This rating was assigned under Diagnostic Code 5271 (for limitation of motion of the ankle).

A January 2012 rating decision from the Appeals Management Center (AMC) in Washington, DC, increased the right foot disability rating from 0 percent to 10 percent, effective February 7, 2011.  It recharacterized the disability as "residuals of a right foot fracture, to include an injury to the great toe and right ankle osteoarthritis," and the diagnostic code was changed from Diagnostic Code 5284 to Diagnostic Code 5271.  In changing the diagnostic code, the AMC did not sever the 10 percent rating that had been awarded for the right ankle under that same diagnostic code.  The Veteran it appears that the Veteran was in receipt of two separate ratings under Diagnostic Code 5271.

In July 2012, the Board remanded this claim for additional development.  In its remand, it noted that the Veteran was in receipt of two separate disability ratings for limitation of motion of the right ankle under Diagnostic Code 5271.  It noted that pyramiding, which is the assignment of multiple ratings based on the same symptomatology, is prohibited under 38 C.F.R. § 4.14, and directed the AMC to reevaluate the right foot and ankle ratings to avoid any pyramiding concerns.  

On remand, the RO issued a deferred rating decision in December 2013.  In this decision, it determined that separate 10 percent ratings for disabilities of the right foot and the right ankle were, in fact, warranted.  It changed the diagnostic code under which the right ankle disability is evaluated to Diagnostic Code 5271-5010.  The hyphenated diagnostic code indicates that the Veteran's right ankle limitation of motion (Diagnostic Code 5271) is being rated based on traumatic arthritis (Diagnostic Code 5010).  This rating is effective from January 6, 2011.

The December 2013 deferred rating decision also changed the diagnostic code under which the right foot disability is rated from Diagnostic Code 5271 back to Diagnostic Code 5284.  The Veteran was assigned a 0 percent rating under Diagnostic Code 5284 for residuals of a right foot fracture from July 27, 1995, through February 6, 2011, and a 10 percent rating on and after February 7, 2011.  

The Veteran is therefore in receipt of separate ratings for disabilities of the right foot and the right ankle.  

Following completion of the development that was requested in the July 2012 Board remand, the claim has been returned to the Board for further review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating for the residuals of a right foot crush injury that he suffered when a helicopter rolled over his right foot in service.

In a September 2017 statement, the Veteran noted that "the foot in question has not been examined/evaluated/seen/discussed with the veteran in the last 6.5 years."  The last examinations were conducted in February 2011 and August 2011.  The Veteran has indicated that his right foot condition has increased in severity since the most recent VA examination.  

Moreover, subsequent to the August 2011 examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), that examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Furthermore, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that, in addressing the nature of any flare-ups, examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  In light of the foregoing and the fact that the August 2011 examination report does not satisfy the requirements of Correia and Sharp, a remand is required so that the Veteran may undergo examination to determine the nature and severity of any current right foot disabilities.  

The appeals period in this case extends back to July 1995, but the record prior to 2010 is quite sparse.  On remand, the VA examiner is asked to provide a retrospective opinion, to the extent possible, concerning any right foot disabilities that are found on examination or that appear in the record on or after July 1995.  For each such disability found, the examiner should provide an opinion concerning whether such disability is at least as likely as not (a 50 percent probability or greater) caused by the in-service crush injury or is caused or aggravated (i.e., progressed at an abnormally high rate) by any residuals from that injury.  In particular, the Board requests that the VA examiner estimate, given the evidence of record, the onset date of any diagnosed disability and the severity of such disabilities during the course of this appeals period.  

On remand, the AOJ should obtain any outstanding VA and private medical records, including any VA medical records that were created after the records were last obtained in August 2017, and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in August 2017) and associate these records with the claims file.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  
	
3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right foot disability.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  The DBQ should be filled out completely as relevant.

(a)  For each right foot disability that is found on examination or that appears in the record on or after July 1995, the examiner should provide an opinion as to whether such disability is at least as likely as not (a 50 percent probability or greater) caused by the in-service crush injury or is caused or aggravated (i.e., progressed at an abnormally high rate) by any residuals from that injury.  

(b)  Based on the medical evidence of record and given the current severity of any diagnosed right foot disabilities, the examiner should provide a retrospective opinion estimating the onset date of any diagnosed disabilities and the severity of such disabilities during the course of this appeal period.  

(c)  Range of motion testing in the following areas should also be accomplished:
-Active motion;
-Passive motion;
-Weight-bearing; and
-Non-weight-bearing.

(d)  The examiner should describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

4.  Following completion of the above, and after any additional development deemed appropriate, again review the record and readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


